No. 96-1194


Michael C. Liddell, a minor,         *
by Minnie Liddell, his mother        *
and next friend; Kendra    *
Liddell, a minor, by Minnie          *
Liddell, her mother and next         *
friend; Minnie Liddell;    *
Roderick D. LeGrand, a minor,        *
by Lois LeGrand, his mother          *
and next friend; Lois LeGrand;       *
Clodis Yarber, a minor, by           *
Samuel Yarber, his father and        *
next friend; Samuel Yarber;          *
Earline Caldwell; Lillie   *
Caldwell; Gwendolyn Daniels;         *
National Association for the         *
Advancement of Colored People;       *
United States of America; City       *
of St. Louis,                        *
                                     *
                   Plaintiffs,       *
                                     *   Appeals From the United States
          v.                         *   District Court for the
                                     *   Eastern District of Missouri.
Board of Education of the   *
City of St. Louis;                   *
                                     *
        Defendant-Appellant,         *
                                     *
Rev. Earl E. Nance, Jr.,   *
President, Board of                  *
Education of the City of St.         *
Louis; Renni B. Shuter, a            *
member of the Board of Educa-        *
tion; Paula V. Smith, a    member    *
of the Board of Education;           *
Dr. Albert D. Bender, Sr., a         *
member of the Board of Educa-        *
tion; Eddie G. Davis, a member       *
of the Board of Education;           *
Hattie R. Jackson, a member of       *
the Board of Education; Dr.          *
John P. Mahoney, a member of         *
the Board of Education;    *
Marybeth McBryan, a member of        *
the Board of Education;    *
Thomas M. Nolan, a member of         *
the Board of Education;    *
William Purdy, a   member of        *
the Board of Education;    *
Robbyn G. Stewart, a member of      *
the Board of Education; Madye       *
Henson Whithead; a member of        *
the Board of Education; Rufus       *
Young, Jr.; Julius C. Dix;          *
David J. Mahan, Interim    *
Superintendent of Schools;          *
Ronald Leggett, St. Louis *
Collector of Revenue;               *
State of Missouri; Mel              *
Carnahan, Governor of the *
State of Missouri; Jeremiah W.      *
(Jay) Nixon, Attorney General;      *
Bob Holden, Treasurer; Richard *
A. Hanson, Commissioner of          *
Administration; Robert E.           *
Bartman, Commissioner of   *
Education; Missouri State *
Board of Education and its          *
members; Thomas R. Davis; *
Gary M. Cunningham; Sharon M.       *
Williams; Peter F. Herschend;       *
Jacqueline D. Wellington; *
Betty E. Preston; Russell V.        *
Thompson; Susan B. Finke;           *
Rice Pete Burns; Raymond   *
McCallister; Special School         *
District of St. Louis County;       *
Affton Board of Education;          *
Bayless Board of   Education;       *
Brentwood Board of Education;       *
Clayton Board of   Education;       *
Ferguson-Florissant Board of        *
Education; Hancock Place Board      *
of Education; Hazelwood Board       *
of Education; Jennings Board of *
Education; Kirkwood Board of        *
Education; LaDue Board of           *
Education; Lindbergh Board of       *
Education; Maplewood-Richmond       *
Heights Board of Education;         *
Mehlville Board of Education;       *
Normandy Board of Education;        *
Parkway Board of Education;         *
Pattonville Board of Education; *
Ritenour Board of Education;        *
Riverview Gardens Board of          *
Education;                          *
                                    *




                                    2
                   Defendants;       *
                                     *
Rockwood Board of Education;         *
                                     *
          Defendant-Appellee;        *
                                     *
University City Board of   *
Education; Valley Park Board of *
Education; Webster Groves Board *
of Education; Wellston Board of *
Education; St. Louis County;         *
Buzz Westfall, County                *
Executive; James Baker,    *
Director of Administration,          *
St. Louis County, Missouri;          *
Robert H. Peterson, Collector        *
of St. Louis County "Contract        *
Account," St. Louis County,          *
Missouri;                            *
                                     *
                   Defendants,       *
                                     *
St. Louis Teachers' Union,           *
Local 420, AFT, AFL-CIO.   *
                                     *
                   Intervenor.       *



                                 No. 96-1198


Michael C. Liddell, a minor,         *
by Minnie Liddell, his mother        *
and next friend; Kendra    *
Liddell, a minor, by Minnie          *
Liddell, her mother and next         *
friend; Minnie Liddell;    *
Roderick D. LeGrand, a minor,        *
by Lois LeGrand, his mother          *
and next friend; Lois LeGrand;       *
Clodis Yarber, a minor, by           *
Samuel Yarber, his father and        *
next friend; Samuel Yarber;          *
                                     *
                   Plaintiffs;       *
                                     *
Earline Caldwell; Lillie   *
Caldwell;                            *
                                     *
      Plaintiffs-Appellants;         *
                                     *




                                     3
Gwendolyn Daniels;                  *
                                    *
                     Plaintiff;     *
                                    *
National Association for the        *
Advancement of Colored People;      *
                                    *
        Plaintiff-Appellant;        *
                                    *
United States of America; City      *
of St. Louis;                       *
                                    *
                     Plaintiffs;    *
                                    *
          v.                        *
                                    *
Board of Education of the *
City of St. Louis;                  *
Rev. Earl E. Nance, Jr.,   *
President, Board of                 *
Education of the City of St.        *
Louis; Renni B. Shuter, a           *
member of the Board of Educa-       *
tion; Paula V. Smith, a    member   *
of the Board of Education;          *
Dr. Albert D. Bender, Sr., a        *
member of the Board of Educa-       *
tion; Eddie G. Davis, a member      *
of the Board of Education;          *
Hattie R. Jackson, a member of      *
the Board of Education; Dr.         *
John P. Mahoney, a member of        *
the Board of Education;    *
Marybeth McBryan, a member of       *
the Board of Education;    *
Thomas M. Nolan, a member of        *
the Board of Education;    *
William Purdy, a   member of        *
the Board of Education;    *
Robbyn G. Stewart, a member of      *
the Board of Education; Madye       *
Henson Whithead; a member of        *
the Board of Education; Rufus       *
Young, Jr.; Julius C. Dix;          *
David J. Mahan, Interim    *
Superintendent of Schools;          *
Ronald Leggett, St. Louis *
Collector of Revenue;               *
State of Missouri; Mel              *
Carnahan, Governor of the *
State of Missouri; Jeremiah W.      *
(Jay) Nixon, Attorney General;      *




                                    4
Bob Holden, Treasurer; Richard   *
A. Hanson, Commissioner of           *
Administration; Robert E.            *
Bartman, Commissioner of   *
Education; Missouri State *
Board of Education and its           *
members; Thomas R. Davis; *
Gary M. Cunningham; Sharon M.        *
Williams; Peter F. Herschend;        *
Jacqueline D. Wellington; *
Betty E. Preston; Russell V.         *
Thompson; Susan B. Finke;            *
Rice Pete Burns; Raymond   *
McCallister; Special School          *
District of St. Louis County;        *
                                         Affton   Board   of   Education;
      *
Bayless Board of   Education;        *
Brentwood Board of Education;        *
Clayton Board of   Education;        *
Ferguson-Florissant Board of         *
Education; Hancock Place Board       *
of Education; Hazelwood Board        *
of Education; Jennings Board of *
Education; Kirkwood Board of         *
Education; LaDue Board of            *
Education; Lindbergh Board of        *
Education; Maplewood-Richmond        *
Heights Board of Education;          *
Mehlville Board of Education;        *
Normandy Board of Education;         *
Parkway Board of Education;          *
Pattonville Board of Education; *
Ritenour Board of Education;         *
Riverview Gardens Board of           *
Education;                           *
                                     *
                  Defendants;        *
                                     *
Rockwood Board of Education;         *
                                     *
         Defendant-Appellee;         *
                                     *
University City Board of   *
Education; Valley Park Board of *
Education; Webster Groves Board *
of Education; Wellston Board of *
Education; St. Louis County;         *
Buzz Westfall, County                *
Executive; James Baker,    *
Director of Administration,          *
St. Louis County, Missouri;          *
Robert H. Peterson, Collector        *



                                     5
of St. Louis County "Contract         *
Account," St. Louis County,           *
Missouri;                             *
                                      *
                   Defendants,        *
                                      *
St. Louis Teachers' Union,            *
Local 420, AFT, AFL-CIO.   *
                                      *
                   Intervenor.        *


                      Submitted:    September 12, 1996

                     Filed:     September 25, 1996


Before MCMILLIAN, HEANEY and FAGG, Circuit Judges.



HEANEY, Senior Circuit Judge.


     On March 30, 1983, the Rockwood School District (Rockwood), along
with other suburban school districts in St. Louis County, Missouri, signed
a settlement agreement, under the terms of which it agreed to accept as
many black transfer students as would constitute fifteen percent of the
total student population in the district.      It also agreed to accept a
continuing obligation to attain a black student enrollment of twenty-five
percent.   Pursuant to the terms of this agreement, Rockwood accepted the
following numbers of black transfer students from the St. Louis public
schools:




                                      6
      School Year         VTS Students Enrolled        Percent Black

        1984-85                   507                      6.00
        1985-86                   821                      8.20
        1986-87                   1162                    10.70
        1987-88                   1370                    11.90
        1988-89                   1652                    12.92
        1989-90                   1866                    13.94
        1990-91                   2242                    14.73
        1991-92                   2304                    15.18
        1992-93                   2520                    15.79
        1993-94                   2598                    15.60
        1994-95                   2662                    15.04
        1995-96                   2648                    14.87

(Appellee's Br. at 25.)


     The settlement agreement specifically provides:

     When a district reaches its plan ratio within five years
     or any extension of time mutually agreed to by the
     parties, it is entitled to a final judgment declaring
     that   it   has   satisfied   its   interdistrict   pupil
     desegregation obligations.     A district shall also be
     entitled to a final judgment if within five years it has
     enrolled 90% of the additional black students required to
     satisfy its plan ratio calculated pursuant to Section
     II.A.3 so long as the total number of additional black
     students attending schools in districts with plan ratios
     (all districts listed in Section II.A.2.b.) equals or
     exceeds the number of such black students who would have
     attended such schools had all such districts met such
     plan ratio. In making this latter calculation, resident
     students in excess of the plan goal shall not be included
     and interdistrict transfer students in excess of the plan
     goal shall be included. The plaintiffs shall not seek
     any further interdistrict pupil desegregation relief
     through litigation.




                                   7
(Appellants' Jt. App. at 106-07 (footnote omitted).)        Under the terms of
the settlement agreement, which was approved by the United States District
Court for the Eastern District of Missouri and this court in two en banc
opinions, Adams v. United States, 620 F.2d 1277 (8th Cir. 1980), and
Liddell v. State of Missouri, 731 F.2d 1294 (8th Cir.) (Liddell VII), cert.
denied, 469 U.S. 816 (1984), the State of Missouri, as the primary
constitutional violator, was ordered to pay the full cost of city-to-suburb
black student transfers.


     On October 3, 1995, Rockwood filed an appropriate motion in the
district court for final judgment pursuant to the settlement agreement.
The Caldwell plaintiffs, the National Association for the Advancement of
Colored People (NAACP), and the Board of Education of the City of St. Louis
opposed Rockwood's motion.     By memorandum and order dated November 25,
1995, the district court granted Rockwood's motion.        It stated:

     This matter is before the Court on Rockwood School
     District's motion, G(1778)95 and G(1779)95, for final
     judgment pursuant to Section XII.D. of the Settlement
     Agreement. Rockwood sets forth facts showing that in the
     1991-92 school year, the requirements entitling Rockwood
     to final judgment were met:     Rockwood's enrollment of
     voluntary transfer students (VTS) was within 10% of its
     plan ratio, and the total number of VTS in the
     participating county districts exceeded what that number
     would have been had all districts been precisely at their
     plan ratios.

(Appellants' Jt. App. at 206.)     The Caldwell plaintiffs, the NAACP, and the
Board of Education of the City of St. Louis appeal.    We affirm the judgment
of the district court.


     Both this court and the Supreme Court have consistently held that a
federal   district   court   has   broad   discretionary   powers   in   school
desegregation cases.     See, e.g., Swann v. Charlotte-Mecklenburg Bd. of
Educ., 402 U.S. 1, 16 (1971); Liddell VII, 731 F.2d 1794 (8th Cir. 1984);
Liddell v. Board of Educ., 822 F.2d 1446




                                       8
(8th Cir. 1987).   We believe the district court appropriately exercised its
discretion in this case.    The final judgment is consistent with the purpose
of the settlement agreement in that it provides the black transfer students
from the City of St. Louis and the suburban students with an integrated
education; in the process, it also substantially reduces segregation in the
St. Louis public schools.


     The significance of the district court and this court approving the
final judgment is clear from the terms of the settlement agreement, which
specifically provides that after a school district receives an order
granting it final judgment, it has a continuing obligation to:

     cooperate in the recruitment and promotion of transfers
     under Sections 4a, c, f and h of the agreement in
     principle as implemented by Sections II and IX hereof, to
     accept transfer students under Section 1 of the agreement
     in principle as implemented by Section II hereof, and to
     participate in the magnet program established under
     Section 2 of the agreement in principle as implemented by
     Section III hereof in order to reach and maintain the
     plan goal (25 percent).

(Appellants' Jt. App. at 108 (emphasis added).)        This settlement agreement,
as we have previously stated, has been approved by this court en banc.
Thus, Rockwood has a continuing obligation to abide by the terms of the
settlement agreement, the State of Missouri has a continuing obligation to
fund the transfers of black students from St. Louis to Rockwood, and the
district court has an obligation to actively supervise the interdistrict
obligations of Rockwood until November 25, 1997.


     On April 23, 1996, the district court referred the question of the
State's   continuing   obligation   to       fund   various   components   of   the
desegregation remedy, including the interdistrict transfer component, to
a settlement coordinator, Dr. William H. Danforth.            Dr. Danforth has yet
to submit his report and recommendations to




                                         9
the district court.   Until this is done and the report is either accepted,
rejected, or modified by the district court and until a decision has been
made by the parties with respect to whether they will or will not appeal
to this court from the final decision of the district court, we will not
anticipate our decision on the matter.    Accordingly, we affirm the decision
of the district court as it grants Rockwood a final judgment and affirm the
continuing obligation of the parties as stated above.


     A true copy.


         Attest:


              CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     10